Opinion issued October 25, 2012




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-00113-CV
                          ———————————
FIVE STAR DEVELOPMENT RESORT COMMUNITIES, LLC, Appellant
                                      V.
                   UHY ADVISORS FLVS, INC., Appellee



                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-62355


                        MEMORANDUM OPINION

      Appellant, Five Star Development Resort Communities, LLC, has filed a

motion to dismiss the appeal because the claims between the parties have been

settled. See TEX. R. APP. P. 42.1(a)(1).     The motion contains a certificate of
service, but does not contain a certificate of conference. See TEX. R. APP. P.

10.1(a). Over ten days have passed, however, and appellee has not filed a response

in opposition. See TEX. R. APP. P. 10.1(b), 10.3(a). No opinion has issued. See

TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal.1 See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




1
      Appellant requests that the mandate issue immediately and that each party bear its
      respective costs of appeal. Texas Rule of Appellate Procedure 18.1 allows the
      Court to issue a mandate earlier than the timelines provided therein, “if the parties
      so agree, or for good cause on the motion of a party.” TEX. R. APP. P. 18.1(c).
      Rule 42.1 provides that “[a]bsent agreement of the parties, the court will tax costs
      against the appellant.” TEX. R. APP. P. 42.1(d). Appellant has not shown that an
      agreement exists between the parties with respect to the mandate or costs. Further,
      appellant has not offered any basis on which to conclude that good cause exists to
      vary from the prescribed timelines under the Rules.
                                            2